Pettit, President.—
This judgment is correct. We canjiot shut our eyes to the usual practice of depositing money in Banks and Savings Institutions. A book is furnished, and an entry of deposit is made. This entry is a promise to repay the amount on demand, and in this instance a balance is struck of the whole account in favour of the plaintiff. These constitute as much “ an instrument of writing for the payment of money” as any other form of written promise. A bank-book is viewed by our courts as high evidence; and public policy requires it to be so regarded. The safety of the depositor depends upon this rule of law; his book is the only evidence he is furnished with, and he cannot conveniently command any other.
Stroud, J., concurred.
Jones, J., absent.
Rule discharged.